DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.1 7(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2021 has been entered.


Remarks
Claims 1, 4, and 18 are amended.
Claims 10 and 17 are cancelled.
Claims 1-9, 11-16, and 18 are pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-5, 7-9, 11-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over ASBECK (US 20170117425 A1) in view of MOSLEHI (US 20140102531 A1) and PEHARZ (US 20170279407 A1).
	Regarding claim 1, ASBECK teaches a bifacial solar module with enhanced power output (see the solar cell module with bifacial solar cells, which has enhanced power output comparing the solar cell module with sing faced solar cells, see Figs. 4-5) comprising:
a first transparent support layer and a second transparent support layer (see the front surface layer 5 and the back cover 6 in Fig. 4; [0017] the front-side surface layer and the back cover are transparent); 
	Regarding the claimed “a plurality of electrically interconnected bifacial solar cells arranged between the first transparent support layer and the second transparent support layer with gaps between one or more of the plurality of interconnected bifacial solar cells and edges of the first and second transparent support layers, the plurality of interconnected bifacial solar cells having a first side directly exposed to solar radiation and a second side opposite the first side”, ASBECK teaches a plurality of bifacial solar cells (see the bifacial solar cells 2 in Figs. 4-5) arranged between the first and second transparent support layers with gaps between one or more of the solar cells (see the gaps between the bifacial solar cells 2) and edges of the first and second transparent support layers (see the edges of the front surface layer 5 and the back cover 6) (see Figs. 4-5), the bifacial solar cells having a first side directly exposed to solar radiation (see the front side of the bifacial solar cells directly exposed to solar radiation) and a second side opposite the first (see the back side of the bifacial solar cells opposite the front side) (see Fig. 4), but does not explicitly disclose the claimed “electrically interconnected”.  However, one of ordinary skill in the art would appreciate that the solar cells in the module are electrically interconnected for the module current and voltage requirements.  And, MOSLEHI discloses the solar cells in the module may be wired in any combination of series/parallel interconnection arrangements depending on the module current and voltage requirements.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the any combination of electrically series/parallel interconnection in the bifacial solar module of ASBECK as taught by MOSLEHI, because the combination of electrically series/parallel interconnection satisfies the module current and voltage requirements.
	Further regarding the claimed “one or more micro-structured reflective tapes positioned coincidentally with the gaps and attached to a surface of the second transparent support layer Sinclair & Carroll Co. v. Interchemical Corp.).  Therefore, modified ASBECK the one or more micro-structured reflective tapes include prisms arranged in two or more zones contiguously across a width of the one or more micro-structured reflective tapes, the prisms in a first of the two or more zones having a different angle from an angle of the prisms in a second of the two or more zones (The reflector (adhesive tape with the micro-embossed regular prism-shaped structures as shown as the plurality of oblique prisms 8 in the middle in Fig. 1 of PEHARZ) includes the prisms on the left zone and the prisms on the right zone contiguously across the front-back width of the reflector, the prisms on the left zone having a different angle from the angle of the prisms on the right zone).

	Regarding claim 4, Applicant is directed above for a full discussion as applied to claim 1.
	Modified ASBECK teaches an adhesive is pre-attached to the one or more micro-structured reflective tapes prior to application to second transparent support layer (The recitation is directed to the method of making a product and it is noted that said limitations are In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  However, modified ASBECK teaches an adhesive is pre-attached to the micro-structured reflective tape prior to application to second transparent support layer (see the reflector (adhesive tape with micro-embossed regular prism-shaped structures) in the rejection of claim 1)).  

	Regarding claim 5, Applicant is directed above for a full discussion as applied to claim 1.
	Modified ASBECK teaches the one or more micro-structured reflective tapes includes prisms positioned against the second transparent support layer (The reflector (adhesive tape with micro-embossed regular prism-shaped structures) includes prims positioned against the back cover) (see the rejection of claim 1 and Fig. 4 of ASBECK).

	Regarding claim 7, Applicant is directed above for a full discussion as applied to claim 1.
	Modified ASBECK teaches the one or more micro-structured reflective tapes reflects light directly into second side of the bifacial cells (see the rejection of claim 1 and see the arrow 11 in Fig. 4 of ASBECK).

	Regarding claim 8, Applicant is directed above for a full discussion as applied to claim 1.
	Modified ASBECK teaches the one or more micro-structured reflective tapes reflects light into the second side of the plurality of interconnected bifacial solar cells and at an angle 

	Regarding claim 9, Applicant is directed above for a full discussion as applied to claim 8.
	Modified ASBECK teaches at least a portion of light totally internally reflected off the first transparent support layer is further totally internally reflected off the second transparent support layer and onto the second side of the plurality of interconnected bifacial solar cells (see the rejection of claims 1 and 8; [0017] the front-side surface layer and the back cover are transparent and these are designed of glass; [0018] the solar cells along with the reflector are embedded in the material of the plastic coatings by lamination and the plastic coatings contain Ethylene vinyl acetate (EVA); Regarding the claimed “at least a portion of light totally internally reflected off the first transparent support layer is further totally internally reflected off the second transparent support layer and onto the second side of the bifacial solar cells”, Applicant sets forth the manner in which the claimed apparatus operates.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  See MPEP § 2114.  The prior art needs only be capable of performing this function.  The placement of the structure in Fig. 4 of ASBECK has a capability of this function.  As such, the instantly claimed apparatus is unpatentable over the cited prior art).

	
	Regarding claim 11, Applicant is directed above for a full discussion as applied to claim 10.


	Regarding claim 12, Applicant is directed above for a full discussion as applied to claim 11.
	Modified ASBECK teaches the gaps occupy a perimeter of the plurality of interconnected bifacial cells (see the Figs. 4-5 of ASBECK) and the one or more micro-structured reflective tapes includes the plurality of prism angles (see the rejections of claims 10, 11) set to maximize light from the gaps at the perimeter ([0010] of ASBECK, the idea underlying the present invention is to arrange a diffuse reflector in the otherwise transparent gap of bifacial solar cells in a bifacial solar cell module with transparent front-side and rear-side, thus, the light striking in the gap area can again strike and be used on the solar cells, thus, advantageously an additional light capture is realized and the efficiency of the solar module is increased; It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to set the prism angles to maximize light from the perimeter gap, because maximum light from the perimeter gap provides the maximum efficiency of the solar module; Alternatively, it would have been obvious to choose the “setting prism angles to maximize light from the 

	Regarding claim 16, Applicant is directed above for a full discussion as applied to claim 1.
	Modified ASBECK teaches the first transparent support layer and second transparent support layer are glass or a polymer (ASBECK: The front-side surface layer and the back cover are transparent and these are designed of glass [0017]).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over ASBECK (US 20170117425 A1) in view of MOSLEHI (US 20140102531 A1) and PEHARZ (US 20170279407 A1) as applied to claim 1 above, further in view of BEZZEL (US 20120099189 A1).
	Regarding claims 2 and 3, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein the one or more micro-structured reflective tapes is adhered to the second transparent support layer with a UV curable adhesive material” in claim 2 and “wherein the one or more micro-structured reflective tapes is adhered to the second support layer with an acrylic material” in claim 3, modified ASBECK teaches the micro-structured reflective tape is adhered to the second transparent support layer with an adhesive material (see the rejection of claim 1 and Fig. 4) and ASBECK discloses the front-side surface layer and the back cover are transparent and these are designed of glass [0017], but does not explicitly .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over ASBECK (US 20170117425 A1) in view of MOSLEHI (US 20140102531 A1) and PEHARZ (US 20170279407 A1) as applied to claim 1 above, further in view of CHEN (US 20140332073 A1).
	Regarding claim 6, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein the one or more micro-structured reflective tapes includes prisms positioned on a rear side of the one or more micro-structured tapes away from the surface of the second transparent support layer”, modified ASBECK teaches the micro-structured reflective tape includes prisms (see the reflector (adhesive tape with micro-embossed regular prism-shaped structures)) and a surface of the second transparent support layer (see the rejection of claim 1 and Fig. 4 of ASBECK), but does not explicitly disclose the claimed “positioned on rear side of the tape away from a surface the second transparent support layer”.  However, CHEN discloses a solar module, wherein referring to FIG. 4 and FIG. 5, to make light effectively reflect to the opaque region (A), a micro structure (16) is further provided on the top or on the bottom of the transparent substrate (11), or inside the transparent substrate (11) (see Figs. 4, 5, [0024]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location of micro-embossed regular .
	
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over ASBECK (US 20170117425 A1) in view of MOSLEHI (US 20140102531 A1) and PEHARZ (US 20170279407 A1) as applied to claim 1 above, further in view of VAN ROOSMALEN (US 20170148942 A1).
	Regarding claim 13, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein the gaps are 1-300 mm wide across a centerline of the first transparent support layer and the second transparent support layer dividing the plurality of interconnected bifacial cells into two electrically interconnected regions”, modified ASBECK teaches the gap is wide across a centerline of the first and second transparent support layers dividing the plurality of bifacial cells into two electrically interconnected regions (see Fig. 4 of ASBECK; The gap between the bifacial solar cells 2 is wide across a centerline of the front surface layer 5 and the back cover 6 dividing the bifacial solar cells 2 into two electrically interconnected regions), but does not explicitly disclose the claimed “1-300 mm”.  VAN ROOSMALEN discloses a solar panel, wherein those parts that are not taken up by solar cells are gaps represented by the areas in between the solar cells, typically 1 to 3 mm wide [0002].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the width of the gap between the bifacial solar cells so as to be 1 to 3 mm wide in modified ASBECK as taught by VAN ROOSMALEN, because the 1 to 3 mm is a typical width for the gap between the solar cells.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over ASBECK (US 20170117425 A1) in view of MOSLEHI (US 20140102531 A1) and PEHARZ (US 20170279407 A1) as applied to claim 1 above, further in view of SRIDHARA (US 20160141435 A1).
	Regarding claim 14, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein the plurality of interconnected bifacial solar cells are cut to less than whole cells”, modified ASBECK teaches the bifacial solar cells (see the rejection of claim 1), but does not explicitly disclose the claimed “cut to less than whole cells”.  However, SRIDHARA discloses a solar cell assembly, wherein an approach to increase module output power is to reduce the length of the solar cells in the direction of their interconnection with the ribbons 106, typically achieved by cutting the cells in half, and by doing so, resistive losses, which show a parabolic dependence on the length of the cells, can effectively be reduced, and power output can be improved by around 2% with such an approach [0009].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the bifacial solar cells which are cut in half from the whole cells in modified ASBECK as taught by SRIDHARA, because the cells cut in half increase module output power.

	Regarding claim 15, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein the plurality of interconnected bifacial solar cells are cut into half cells and are electrically integrated to form two series interconnected groups of half cells, each of these two series interconnected groups connected in parallel within the same module”, modified ASBECK teaches the bifacial solar cells (see the rejection of claim 1), but does not explicitly disclose the claimed “cut into half cells and are electrically integrated to form two series interconnected groups of cells, each of these two groups connected in parallel within .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over ASBECK (US 20170117425 A1) in view of MOSLEHI (US 20140102531 A1) and PEHARZ (US 20170279407 A1) as applied to claim 17 above, further in view of GONSIORAWSKI (US 20040035460 A1).
	Regarding claim 18, Applicant is directed above for a full discussion as applied to claim 17.
.


Response to Arguments
	Applicant's arguments filed on 09/07/2021 have been fully considered, but they are not persuasive.
	Regarding claim 1, Applicant’s argument regarding that the prior art does not teach or suggest the amended claim 1 in P5-P8, is not persuasive.


Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726